                  1

                  2

                  3

                  4

                  5

                  6

                  7

                  8                            UNITED STATES DISTRICT COURT
                  9                           EASTERN DISTRICT OF CALIFORNIA
                 10

                 11 JACOB SANTOS,                               Case No. 2:20-cv-00044-TLN-DB

                 12              Plaintiff,                     ORDER GRANTING SECOND
                                                                STIPULATION TO EXTEND TIME FOR
                 13        v.                                   DEFENDANTS TO RESPOND TO
                                                                PLAINTIFF’S COMPLAINT
                 14 GREYHOUND LINES, INC.; FIRSTGROUP
                    AMERICA, INC.; and DOES 1-10, Inclusive,
                 15                                             Complaint Filed:   January 6, 2020
                               Defendants.                      Service Date:      January 24, 2020
                 16                                             Response Date:     March 13, 2020
                                                                New Date:          April 13, 2020
                 17

                 18                                             Trial Date:       None
                                                                District Judge:   Hon. Troy L. Nunley
                 19                                                               Courtroom 2, Sacramento
                                                                Magistrate Judge: Hon. Deborah Barnes
                 20                                                               Courtroom 27, Sacramento

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
                                                                               Case No. 2:20-cv-00044-TLN-DB
                                     ORDER GRANTING SECOND STIPULATION TO EXTEND TIME FOR
Proposed Order
                                        DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT
                  1          In light of the parties’ Second Stipulation to Extend Time for Defendants to Respond to
                  2 Plaintiff’s Complaint, and good cause appearing, the Court hereby grants the parties’ stipulation

                  3   and ORDERS that defendants Greyhound Lines, Inc. and FirstGroup America, Inc. shall have until
                  4   April 13, 2020 to respond to plaintiff Jacob Santos’ Complaint.
                  5

                  6          IT IS SO ORDERED.
                  7

                  8   DATED: March 16, 2020
                  9                                                            Troy L. Nunley
                                                                               United States District Judge
                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
                                                                 1                Case No. 2:20-cv-00044-TLN-DB
Proposed Order
                                        ORDER GRANTING SECOND STIPULATION TO EXTEND TIME FOR
                                           DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT
